Opinion issued March 17, 2015




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-14-00024-CR
                                    ____________

                        GREGORY G. TOBIAS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 208th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1392449


                           MEMORANDUM OPINION

        Appellant, Gregory G. Tobias, with an agreed punishment recommendation

from the State, pleaded guilty to the offense of unauthorized use of a motor vehicle1

and “true” to the allegations in two enhancement paragraphs that he had twice been

1
        See TEX. PENAL CODE ANN. § 31.07 (Vernon 2011).
previously convicted of felony offenses. The trial court found appellant guilty,

found the enhancement allegations true, and, in accordance with the terms of

appellant’s plea agreement with the State, sentenced him to confinement for two

years. Appellant filed a pro se notice of appeal, which we dismiss.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion filed and ruled on before trial, or after obtaining the

trial court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification states that this is a plea bargain case and

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss

appellant’s pro se “Request to Withdraw” his appeal and any other pending

motions.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).